In an action to enjoin enforcement of Local Law No. 3 of 1974 of the Town of Huntington, known as the “ Tow Truck Law ”, defendant Town of Huntington appeals from an order of the Supreme Court, Suffolk County, entered April 12, 1974, which, inter alia, granted, to a limited extent, plaintiffs’ motion for a preliminary injunction. Order modified by striking the third decretal paragraph thereof, which authorized the promulgation of rules and regulations for regulation of tow trucks, and, as so modified, order affirmed, without costs. Although we believe that Special Term was justified in granting the preliminary injunction, it improperly authorized and empowered the Suffolk County Police Department to promulgate such rules and regulations as might be necessary to enforce, pending a determination of the instant action, the provisions of the local law in question so^ as to effectively regulate a rotating list of Class " C ” licensed tow trucks in order to avoid the evils of solicitation. The court did not have the *886to the Police Department to so act. We note that under the circumstances presented here a speedy trial should he had. Hopkins, Acting P. J., Martuseello, Latham, Christ and Munder, JJ., concur.